DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, last line, “;” should read “.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO et al. (JP2008099346A, hereinafter MATSUMOTO, already of record from IDS) in view of Kodama et al. (US 6782969, hereinafter Kodama), and further in view of Wong (US 20170173484, hereinafter Wong).
Regarding claims 1, 11 and 15, MATSUMOTO teaches a vehicle steering control system for a track vehicle, a method for vehicle steering control system for a track vehicle, the system and the method comprising:
a first continuous track drive sub-system positioned on a first side of a track vehicle, the first continuous track drive sub-system comprising: a first continuous track mechanism, a first electric motor coupled to the first continuous track mechanism, a first motor controller coupled to the first electric motor, and a first … coupled to the first electric motor (See at least MATSUMOTO: Fig. 1; Para. 0013-0019; Para. 0017);
a second continuous track drive sub-system positioned on a second side of a track vehicle, the second continuous track drive sub-system comprising: a second continuous track mechanism aligned parallel to the first continuous track mechanism, a second electric motor coupled to the second continuous track mechanism, a second motor controller coupled to the second electric, and a second … coupled to the second electric motor (See at least MATSUMOTO: Fig. 1; Para. 0013-0019; Para. 0017);
a main controller configured to input a steering control signal (See at least MATSUMOTO: Para. 0019); and
… coupled to the first rotation encoder and the second rotation encoder, wherein the phase and frequency decoder inputs a first rotation signal from the first rotation encoder representing a rotational frequency and phase of the first electric motor, wherein the phase and frequency decoder inputs a second rotation signal from the second rotation encoder representing a rotational frequency and phase of the second electric motor (See at least MATSUMOTO: Fig. 1; Para. 0017; Para. 0019);
wherein the main controller outputs motor control signals to the first motor controller and the second motor controller in response to differences between the rotational frequency and phase for the first electric motor as represented by the first rotation signal and the rotational frequency and phase for the second electric motor as represented by the second rotation signal (See at least MATSUMOTO: Para. 0019);
wherein when the main controller receives instructions to control the vehicle to travel straight based on the steering control signal, the main controller controls the first motor controller and the second motor controller to drive an error signal between the rotational frequency and phase of the first electric motor and the rotational frequency and phase of the second motor to a minimum value (See at least MATSUMOTO: Fig. 1; Para. 0017; Para. 0019).
Yet, MATSUMOTO does not explicitly teach:
…rotation encoder …
…rotation encoder …
…a phase and frequency decoder …
However, in the same field of endeavor, Kodama teaches:
…rotation encoder …
…rotation encoder (See at least Kodama: Col. 10, lines 5-10) …
It would have been obvious to one of ordinary skill in the art to include in the system and the method of MATSUMOTO with rotation encoder as taught by Kodama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will encode rotational information.
Yet, MATSUMOTO in combination with Kodama does not explicitly teach:
…a phase and frequency decoder …
However, in the same field of endeavor, Wong teaches:
…a phase and frequency decoder (See at least Wong: Para. 0012) …
It would have been obvious to one of ordinary skill in the art to include in the system and the method of MATSUMOTO in combination with Kodama with phase and frequency decoder as taught by Wong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will decode rotational information.

	Regarding claim 2, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 1. Kodama further teaches:
wherein the first rotation encoder and the second rotation encoded comprise one of a sine encoder or an incremental encoder; and wherein the first rotation signal and the second rotation signal are complex signals (See at least Kodama: Col. 10, lines 5-10).
It would have been obvious to one of ordinary skill in the art to include in the system of MATSUMOTO in combination with Wong with rotation encoder as taught by Kodama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will encode rotational information.

	Regarding claim 5, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 1. MATSUMOTO further teaches:
wherein the phase and frequency decoder is implemented by the main controller (See at least MATSUMOTO: Para. 0019).

	Regarding claim 6, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 1. MATSUMOTO further teaches:
wherein the main controller computes the differences between the rotational frequency and phase for the first electric motor and the rotational frequency and phase for the second electric motor based on inputs from the phase and frequency decoder (See at least MATSUMOTO: Para. 0019).

	Regarding claim 7, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 1. MATSUMOTO further teaches:
wherein the phase and frequency decoder computes the differences between the rotational frequency and phase for the first electric motor and the rotational frequency and phase for the second electric motor (See at least MATSUMOTO: Para. 0019).

	Regarding claim 8, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 7. MATSUMOTO further teaches:
wherein the phase and frequency decoder outputs the differences between the rotational frequency and phase for the first electric motor and the rotational frequency to the first motor controller and the second motor controller (See at least MATSUMOTO: Para. 0019).

	Regarding claim 9, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 1. MATSUMOTO further teaches:
wherein the main controller comprises: 
a processor coupled to a memory (See at least MATSUMOTO: Fig. 1); 
a steering control function executed by the processor, wherein the steering control function receives and interprets the steering control signal (See at least MATSUMOTO: Para. 0019); 
a track motor control function executed by the processor, wherein the track motor control function is configured to control the motor control signals to the first motor controller and the second motor controller in response to signals from the steering control function (See at least MATSUMOTO: Para. 0019);

	Regarding claim 10, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 9. MATSUMOTO further teaches:
the main controller further comprising a frequency and phase difference processing function; 
wherein the steering control function receives … from the frequency and phase difference processing function and controls the track motor control function to produce the motor control signals (See at least MATSUMOTO: Para. 0019).
Wong further teaches:
…frequency and phase information (See at least Wong: Para. 0012) …
It would have been obvious to one of ordinary skill in the art to include in the system and the method of MATSUMOTO in combination with Kodama with phase and frequency decoder as taught by Wong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will decode rotational information.

	Regarding claim 12, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 11. MATSUMOTO further teaches:
further comprising: 
receiving via the steering control signal instructions to control the vehicle to travel straight (See at least MATSUMOTO: Para. 0019; 
processing the first rotation signal and the second rotation signal, to determine an error in motor frequency difference and motor phase difference (See at least MATSUMOTO: Para. 0019; and 
controlling a speed of one or both of first electric motor and the second electric motor to drive the error towards a minimum value (See at least MATSUMOTO: Para. 0019).

	Regarding claim 16, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 15. MATSUMOTO further teaches:
wherein the minimum value is defined as a value below a predetermined threshold (See at least MATSUMOTO: Para. 0019).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO in view of Kodama and Wong as applied to claim1 above, and further in view of NAKAZIMA et al. (US 20210067081, hereinafter NAKAZIMA).
	Regarding claim 3, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 1. 
Yet, MATSUMOTO in combination with Kodama does not explicitly teach:
wherein the first electric motor and the second electric motor are alternating current (AC) permanent magnet (PM) electric motors.
However, in the same field of endeavor, NAKAZIMA teaches:
wherein the first electric motor and the second electric motor are alternating current (AC) permanent magnet (PM) electric motors (See at least NAKAZIMA: Para. 0028, 0033).
It would have been obvious to one of ordinary skill in the art to include in the system of MATSUMOTO in combination with Kodama and Wong with AC motor as taught by NAKAZIMA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide AC current.

	Regarding claim 4, MATSUMOTO in combination with Kodama and Wong teaches the system of claim 3. NAKAZIMA further teaches:
wherein the first electric motor and the second electric motor are 3-phase AC electric motors (See at least NAKAZIMA: Para. 0028, 0033); and 
wherein the first motor controller and the second motor controller each comprise 3-phase DC-to-AC electric power inverters (See at least NAKAZIMA: Para. 0028, 0033).
It would have been obvious to one of ordinary skill in the art to include in the system of MATSUMOTO in combination with Kodama and Wong with AC motor as taught by NAKAZIMA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide AC-DC current.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter and allowance:  
Claim 13 discloses “determining a turn angle error based on a difference between the measured frequency difference and the target frequency difference; 
controlling a speed of one or both of first electric motor and the second electric motor to drive the turn angle error towards a minimum value”.
Claim 17 discloses “wherein when the main controller receives instructions to control the vehicle to turn based on the steering control signals, the main controller controls the first motor controller and the second motor controller to drive a frequency difference between the first motor and the second motor to a target frequency difference”.
In regards to claims 13 and 17, MATSUMOTO taken either individually or in combination with Kodama and/ or Wong fails to teach or render obvious an apparatus for disclosing: “determining a turn angle error based on a difference between the measured frequency difference and the target frequency difference; 
controlling a speed of one or both of first electric motor and the second electric motor to drive the turn angle error towards a minimum value” and “wherein when the main controller receives instructions to control the vehicle to turn based on the steering control signals, the main controller controls the first motor controller and the second motor controller to drive a frequency difference between the first motor and the second motor to a target frequency difference”.
Claim 14 is objected as being a dependent claim to objected claim 13.
Claims 18-20 are allowed as being dependent claims to allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663